Citation Nr: 0734622	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
prostate condition.  

2.  Entitlement to service connection for arthritis, with 
chronic pain, of the lumbar spine.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a prostate condition, 
and which denied his claim for service connection for 
arthritis, with chronic pain, of the lumbar spine.  

In September 2007, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1. In an unappealed August 1994 rating decision, the RO 
denied a claim for service connection for a prostate 
condition.  

2. The evidence received since the RO's August 1994 decision, 
which denied service connection for a prostate condition, 
that was not previously submitted to agency decisionmakers, 
and which is neither cumulative, nor redundant, does not 
raise a reasonable possibility of substantiating the claim. 

3.  The veteran does not have arthritis, with chronic pain, 
of the lumbar spine, as the result of injury during his 
active military service from February 1968 to January 1970.


CONCLUSIONS OF LAW

1.  The RO's August 1994 decision, which denied service 
connection for a prostate condition, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  New and material evidence has not been received since the 
RO's August 1994 decision, which denied a claim of 
entitlement to service connection for a prostate condition; 
the claim for service connection for prostate condition is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 U.S.C.A. § 
3.156 (2007).

3.  The criteria for service connection for arthritis, with 
chronic pain, of the lumbar spine, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim for service connection 
for a prostate condition.  He argues that he was treated for 
his prostate symptoms with penicillin during service, that he 
first began receiving post-service treatment in about 1973, 
and that he has been on medication since the 1970's.  See 
transcript of veteran's hearing, held in September 2007.  

A review of the claims file indicates that, in May 1994, the 
RO denied the veteran's claim of entitlement to service 
connection for a prostate condition.  Additional evidence was 
received after the RO's May 1994 decision (but prior to that 
rating decision becoming final), and in August 1994, the RO 
again denied the claim.  The veteran did not perfect an 
appeal as to either rating decision, and the RO's decisions 
became final.  38 U.S.C.A. § 7105(c) (West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.

In February 2005, the veteran filed to reopen his claim, and 
in July 2005 the RO denied the claim.  The veteran has 
appealed.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed after August 29, 2001, as in 
this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The most recent and final denial of this claim was the RO's 
decision dated in August 1994.  Therefore, the Board must 
determine whether new and material evidence has been 
submitted since the RO's August 1994 decision.  See 38 
U.S.C.A. § 5108.  When determining whether evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In the August 1994 rating decision, the RO determined that 
service connection was not warranted for a prostate 
condition.  The RO essentially indicated that the veteran was 
not shown to have received treatment for prostate symptoms 
during service, and that the first post-service evidence of 
treatment was in 1977.  In this regard, the service medical 
records showed that the veteran was treated for symptoms that 
included a burning sensation on defecation, penile discharge, 
possible back pain, kidney trouble (with an associated 
diagnosis of gonorrhea), chest pains, a herpes eruption, and 
a rash.  

His separation examination report, dated in November 1969, 
showed that his G-U (genitourinary) system was clinically 
evaluated as normal.  As for the post-service medical 
evidence, reports dated between 1977 and 1983 showed 
complaints of a tender prostate, impotence, urethral 
discharge, dysuria, and testicular pain.  A 1982 report noted 
"symptoms of prostatitis."  

In 1991, he began receiving treatment for symptoms that 
included urinary urgency and tenderness of the prostate.  A 
May 1994 VA examination report noted nocturia, and pain in 
the low back, testes and penis.  An examination was 
unremarkable.  The impression was history of prostatitis with 
no evidence of prostatitis.  

Evidence received since the RO's August 1994 rating decision 
includes VA and non-VA treatment reports, dated between 1991 
and 2006, statements from the veteran and a transcript of a 
Board videoconference hearing conducted in September 2007.  
The medical evidence shows that the veteran has received a 
number of PSA screens beginning in 1991.  

This evidence, which was not of record at the time of the 
August 1994 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the medical evidence contains competent evidence to show 
that the veteran has a diagnosed prostate condition, or that 
a prostate condition is related to his service from February 
1968 to January 1970.  

It is important for the veteran to understand that treatment 
for a prostate problem in service (assuming it occurred) does 
not necessarily indicate that his current prostate problem is 
in any way related to his military service more that 35 years 
ago. 

The Board therefore finds that the submitted evidence does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.  

The only other pertinent evidence received since the August 
1994 denial of the claim consists of oral and written 
testimony from the veteran.  This testimony is essentially 
duplicative of that which was of record at the time of the 
August 1994 RO decision.  See veteran's claim, received in 
March 1994.  The Board points out that, although a lay person 
is competent to testify as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Therefore, under the 
circumstances, the veteran's statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999), and are insufficient to reopen the claim.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The veteran asserts that service connection is warranted for 
arthritis of the lumbar spine.  He argues that he has low 
back symptoms during service, and that he received post-
service treatment for low back symptoms beginning in 1975.  
See transcript of veteran's hearing, held in November 2005.  

The veteran's service medical records show that he was noted 
to have possible back pain in April 1969, along with 
complaints of "burning on defecation."  There was no 
diagnosis.  His separation examination report, dated in 
November 1969, showed that his spine was clinically evaluated 
as normal, providing medical evidence against this claim.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1977 and 2006.  This 
evidence includes reports from a private health care 
provider, E.C.O., dated in 1986, which show that the veteran 
was in a motor vehicle accident in November 1985, and that he 
sustained injuries that included facial lacerations, a loss 
of several teeth, and lacerations  of the upper and lower 
left extremities.  The relevant impression noted a soft 
tissue injury of the  dorsolumbosacral spine.  This report is 
found to provide evidence against this claim, indicating a 
post-service injury.    

A December 1986 VA examination report contains an impression 
noting low back strain.  An accompanying X-ray report notes 
that no significant abnormality was seen, and that the 
examination was within normal limits, providing more evidence 
against this claim by indicating no back problem following 
service.  

Reports from the Mississippi Baptist Medical Center show that 
in March 1991, the veteran underwent a right L5, S1 
hemilaminectomy and diskectomy, with a pre- and post-
operative diagnosis of herniated disc, L5-S1, right.  A 
computerized tomography (CT) scan, dated in June 1991 
operation, showed disc bulging at L3-4 and L4-5.  A May 2000 
X-ray notes mild changes consistent with degenerative disc 
disease at L5-S1.  

The claims files also include reports from private health 
care providers, dated between 1978 and 1983, which show a 
number of complaints of low back pain or discomfort, usually 
in association with genitourinary symptoms.  These reports do 
not include a relevant diagnosis.  The Board further notes 
that VA progress notes, dated between 2005 and 2006, show a 
number of treatments for degenerative arthritis of the 
cervical (as opposed to the lumbar) spine.  

The veteran's service medical reports do not show treatment 
for low back symptoms, or a diagnosis of a low back 
condition.  Although the veteran was treated for complaints 
of low back symptoms between 1978 and 1983, these complaints 
were usually in association with genitourinary symptoms, and 
these reports do not include a relevant diagnosis. 
 
The earliest medical evidence of a low back condition is 
dated in 1986.  This is approximately 15 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   In 
addition, the evidence shows that the veteran was diagnosed 
with a low back condition shortly after he was involved in a 
motor vehicle accident in November 1985.  Furthermore, there 
is no competent evidence to show that a low back condition is 
related to the veteran's service.  Finally, there is no 
competent evidence to show that the veteran had arthritis of 
the low back that was manifest to a compensable degree within 
one year of separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied. 

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
the claimed conditions that should be service connected.  
However, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  With regard to the claim for a prostate 
condition, this condition is not capable of lay diagnosis, 
and as previously stated, the veteran's statements are not 
new and material evidence, and are insufficient to reopen the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); Vargas-Gonzalez 
v. West, 12 Vet. App. 321 (1999).  

With regard to the claim for arthritis of the lumbar spine, 
arthritis is not capable of lay diagnosis.  The Board has 
determined that the veteran's oral and written testimony is 
outweighed by the medical evidence (service and post-service 
medical records, indicating a disorder that began after 
service), and that this evidence shows that service 
connection is not warranted for the claimed condition.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  In a letter, dated in April 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the April 2005 letter was sent to the 
veteran prior to the RO's July 2005 decision that is the 
basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims files.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

In this regard, during his hearing, held in September 2007, 
the veteran stated that he was receiving disability benefits 
from the Social Security Administration (SSA).  However, 
there is no indication that SSA records contain competent 
evidence relating to either of the claimed conditions to his 
service.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the veteran has not been afforded 
examinations, and that etiological opinions have not been 
obtained.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with regard to the claim for a prostate 
condition, as the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  With regard 
to the claim for arthritis of the lumbar spine, there is the 
Board finds that the evidence, which reveals that the veteran 
did not have this disability during service, that a low back 
disorder was first diagnosed following a November 1985 motor 
vehicle accident, and which does not include competent 
evidence showing a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  As service and post-
service medical records provide evidence against this claim, 
a VA examination is not warranted. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.   

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in April 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a prostate 
condition remains final, and the appeal is denied.

Service connection for arthritis, with chronic pain, of the 
lumbar spine, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


